Citation Nr: 1635909	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-30 593	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

Entitlement to a compensable evaluation for service-connected non-Hodgkin's lymphoma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran had active service from January 1963 to January 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision.


FINDING OF FACT

On August 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


